DETAILED ACTION
Response to Arguments/Remarks
Objections to claims and specification and claim rejections under 112(b) have been withdrawn due to amendments by the Applicant.
Applicant’s arguments, filed on 24 November 2020, with respect to the claim rejections under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection are being made as shown below.  
This action is non-final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 13-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapadia et al. (US PGPUB 2007/0138835 A1), hereinafter referred to as Kapadia.

Regarding claim 1,
Kapadia discloses:
A component retention system 10 shown, comprising: 
a component part 14 having at least one locator – locators are apertures formed on the face of the component part 14.  Two of these locators (16 and 18) are used for insertion of fasteners and at least one locator (aperture) is used for the pin 20.
“The assembly can be a one piece clip which is inserted through the outside of the front end module. Alternatively, these features could be integrally formed with a module overmolded into the module or placed into apertures of the front end module at the respective locations with quick attach assemblies.” [0013] 
The locator (apertures in the module) integrally formed with the component 14 part to locate the component part 14 to a second part 12.
at least one attachment clip 22 operably coupled to the component part 14 for connecting to the second part 12.
at least one locator guide extension 20, where each locator guide extension 20 is operably connected to one of the at least one locator (aperture in the module).
said locator guide extension 20 providing initial alignment of the component part 14 to respective apertures (24) of the second part 12 before the at least one locator (16 and 18) provides the final locating. 
After the locator guide extension 20 has provided initial alignment and the two parts (12, 14) are brought together, Kapadia teaches in paragraph 0012 that fasteners are inserted into locators 16, 18.  This provides the final location and final assembly of the parts.   

Regarding claim 7, 
Kapadia discloses:
wherein the attachment clips 22 are connected to the second part 12 via second apertures 26 in the second part 12 once the locators are aligned with the apertures (e.g. 24) for the locators.  

Regarding claim 13, 
Kapadia discloses:
A component retention system 10 for connecting aligned components of a vehicle assembly, comprising: a first part 14; a second part 12 selectively assembled to the first part 14 and having at least one aperture 24; at least one locator guide extension 20 coupled to the first part 14, each of the at least one locator guide extensions 20 being insertable into a respective one of the at least one apertures 24 for initial alignment of the first part 14 to the second part 12; 

Regarding claim 14, 
Kapadia discloses:
further comprising at least one locator (aperture) provided on the first part 14 and each connected to the locator guide extension 20.
Claim language below within brackets “[ ]” does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  As stated in the MPEP, 2114 (ii): Apparatus claims cover what a device is, not what a device does.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.
[wherein the locator (aperture) provides final fit/finish location for the attachment member 22 to connect to the second part.]

Regarding claim 17, 
Kapadia discloses:
wherein the attachment member 22 is a winged clip.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4, 6, 10, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia in view of NPL#1: Threaded Taper Pins.

Regarding claim 2, 
Kapadia does not explicitly disclose, but NPL#1: Threaded Taper Pins teaches:
A taper pin is shown with a second half that is threaded.
Threaded taper pin will allow the retention of the pin in the component part 14 and will retain the locator guide extension 20 within the locator (aperture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locator guide extension 20 shown in Kapadia to be threaded similar to the ones taught by NPL#1: Threaded Taper Pins to engage with a threaded locator (aperture) in the component part 14 in order to allow the retention of the pin in the component part 14.  
Upon such modification, the locator guide extension 20 will include a first half (non-threaded portion) integrally formed with a second half (threaded portion), where the first half extends outward from a top of each locator (aperture) to provide the initial alignment to the aperture 24 of the second part 12.




Kapadia does not explicitly disclose, but NPL#1: Threaded Taper Pins teaches:
wherein each locator guide extension 20 includes a first half (non-threaded portion) integrally formed with a second half (threaded portion), where the second half is housed within a bore of the locator (aperture).
See rejection of claim 2 above on reasons for modifying Kapadia with NPL# 1.

Regarding claim 4, 
Kapadia does not explicitly disclose, but NPL#1: Threaded Taper Pins teaches:
wherein the locator guide extension 20 further comprises at least one retention barb – externally threaded portion “E” of the pin meets the broadly recited limitation barb.
Threaded taper pin will allow the retention of the pin in the component part 14 and will retain the locator guide extension within the locator.
See rejection of claim 2 above on reasons for modifying Kapadia with NPL# 1.

Regarding claim 6, 
Kapadia does not explicitly disclose, but NPL#1: Threaded Taper Pins teaches:
See rejection of claim 2 above on reasons for modifying Kapadia to have a threaded pin taught by NPL# 1.
As shown in NPL#1, the locator guide extension (pin) further comprises a larger diameter portion (labeled with dimension “A”) than the locator (aperture for the 

Regarding claim 10, 
Kapadia discloses:
A component retention system 10 for alignment of components 14, 12 of an assembly, comprising: 
a locator guide extension 20. 
Kapadia does not explicitly disclose, but NPL#1: Threaded Taper Pins teaches:
the locator guide extension (pin) having a first portion (non-threaded portion) with a larger diameter portion (dimensions “A”) than a locator (aperture), and a second portion having a retention portion (threaded portion “E”).
See rejection of claim 2 above on reasons for modifying Kapadia to have a threaded pin taught by NPL# 1.
Kapadia (as modified by NPL#1) discloses:
said second portion (threaded portion “E”) retained within a hollow housing of the locator (aperture) of a component part 12
wherein the larger diameter (dimension “A”) portion contacts a top of the locator (aperture for the pin that will engage with threads “E”) to keep the first half (non-threaded portion) outside the locator (aperture).
Claim language below within brackets “[ ]” does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  As stated in the MPEP, 2114 (ii): Apparatus claims cover what a device is, not 
[wherein said locator guide extension 20 provides initial alignment of the component part 14 to respective apertures of a second part 12 of the component retention assembly before the housing of the at least one locator is inserted into the aperture to provide a final fit/finish location for at least one attachment clip to connect the component part to the assembly.]
Examiner suggests amending the claim language to add structural limitation of housing of the locator being inserted into the aperture.

Regarding claim 12: see rejection of claim 4 above.

Regarding claim 18, 
Kapadia discloses:
wherein the locator guide extension 20 is a single component that inserts into a hollow boss locator (aperture) on the first part 14.
Kapadia does not explicitly disclose, but NPL#1: Threaded Taper Pins teaches:
Locator guide extension 20 is held in the locator by at least one attachment feature - external threads.  
See rejection of claim 2 above for reasons on modifying Kapadia with NPL#1.


Kapadia does not explicitly disclose, but NPL#1: Threaded Taper Pins teaches:
wherein the locator guide extension 20 has a first portion (non-threaded portion) for alignment and a second portion (threaded portion) that inserts into a hollow boss locator (aperture) on the first part 14.
Locator guide extension 20 snaps into place into the locator (aperture) with a plurality of retention barbs (external threads).  
See rejection of claim 2 above for reasons on modifying Kapadia with NPL#1.

Regarding claim 20, 
Kapadia does not explicitly disclose, but NPL#1: Threaded Taper Pins teaches:
Locator guide extension 20 includes an annulet portion (dimension “A”) having a larger diameter than the locator (aperture) to prevent the first portion (non-threaded portion) of the locator guide extension 20 from entering the locator (aperture).
See rejection of claim 2 above for reasons on modifying Kapadia with NPL#1.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia in view of NPL#1: Threaded Taper Pins further in view of Lippitt (US PGPUB 2017/0276162A1).
Regarding claim 5, 
Kapadia does not explicitly disclose, but Lippitt teaches:
See rejection of claim 4 on modification of Kapadia as taught by NPL#1 to have a threaded pin. 
As shown in Figures 4b-4d, Lippitt teaches a locator guide extension (pin) with a self-detent feature 406.  The self-detent feature 406 allows the pin to snap into place and retains the pin inside a housing.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the threaded feature of the pin shown in NPL#1 with a self-detent feature shown in Lippitt. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. MPEP 2143(i)(b).

Regarding claim 11: see rejection of claim 5 above.

Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia.
Regarding claim 8,
Kapadia discloses:
wherein the at least one locator guide extension 20 brings an attachment member 22 into substantial alignment with the connection location 26 on the second part 12.
Kapadia does not disclose a plurality of attachment members 22 engaging with their respective connection locations 26.  
However it would have been obvious to one having ordinary skill in the art at the time of filing to have modified the parts 14 and 12 to include a plurality of attachment members 22 and connection locations 26 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (vi)(b).  Additional attachment members 22 may be necessary when connecting parts that are long or heavy.  

Regarding claim 9,
Kapadia discloses:
wherein each of the plurality of attachment members 22 are held within slots (see Figure “A” below) formed on a non-show surface of the component part 14, and, inserted into a plurality of apertures 26 formed in the second part 12 after initial alignment and the locator (16, 18) provides final fit/finish location.  The surface of 

Regarding claim 15:  see rejection of claim 8 above.

Regarding claim 16:  see rejection of claim 9 above.
   


    PNG
    media_image1.png
    438
    663
    media_image1.png
    Greyscale

Figure “A”: Taken from Figure 3 of Kapadia (examiner amended).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677